Citation Nr: 0004296	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for aching joints, 
including wrists, right elbow, knees and ankles due to an 
undiagnosed illness.

2.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

3.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

4.  Entitlement to service connection for weight gain due to 
an undiagnosed illness.

5.  Entitlement to service connection for nausea and vomiting 
due to an undiagnosed illness.

6.  Entitlement to service connection for post traumatic 
stress disorder (claimed as sleep problems and recurring 
dreams).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May 1972 to May 
1975, and from January to June 1991.  He served in Southwest 
Asia from January to May 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 and April 1998 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs Regional Office (VARO).


FINDINGS OF FACT

1.  The appellant has failed to present objective indications 
of chronic disability manifested by joint aching and 
numbness, memory loss, fatigue, weight gain, and nausea and 
vomiting.

2.  The appellant's complaints of bilateral wrist pain and 
numbness of were diagnosed as carpal tunnel syndrome on 
Persian Gulf Registry examination in July 1993.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between either of the appellant's periods 
of service and the diagnosis for carpal tunnel syndrome.
4.  Competent medical evidence has been presenting showing 
that the appellant had mild post traumatic stress disorder 
symptomatology following service in Southwest Asia, which 
resolved, and that he no longer meets the criteria for a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
disability manifested by aching joints with numbness has not 
been presented. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

2.  A well grounded claim for service connection for a 
disability manifested by memory loss has not been presented. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.317 (1999).

3.  A well grounded claim for service connection for a 
disability manifested by fatigue has not been presented. 38 
U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.317 (1999).

4.   A well grounded claim for service connection for a 
disability manifested by weight gain has not been presented. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.317 (1999).

5.  A well grounded claim for service connection for a 
disability manifested by nausea and vomiting has not been 
presented. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

6.  A well grounded claim for service connection for post 
traumatic stress disorder has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, headache, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
abnormal weight loss, and menstrual disorders.  38 C.F.R. § 
3.317(b) (1999).

Generally, service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Aching Joints

1.  Background

Service medical records are negative for chronic unexplained 
complaints of aching joints and numbness.  A report of 
medical history dated December 1992 reflects that the 
appellant checked the boxes on that form showing that he had 
or has swollen or painful joints.  Persian Gulf Registry 
examination report dated July 1993 reflects complaints of 
bilateral wrist and hand pain with numbness; the impression 
was bilateral carpal tunnel syndrome.  On VA general 
examination in May 1995, the appellant reported aching joints 
since service in Saudi Arabia.  Specifically, he complained 
of sore and aching joints including the wrists, right elbow, 
and to a lesser extent the knees and ankles.  Examination 
revealed normal carriage, posture and gait.  Unusual joint 
involvement was noted.  Ulnar deviation was 42 (left) and 40 
(right) degrees, radial deviation was 20 degrees bilaterally, 
and palmar flexion was 70 (left) and 80 (right) degrees.  
Dorsiflexion on the right was 65 degrees and palmar flexion 
was 75 degrees.  The elbow had 145 degrees of flexion on the 
left and 140 degrees of flexion on the right.  The left 
forearm pronated 80 and degrees and supinated 85 degrees.  
The right forearm pronated 75 degrees and supinated 80 
degrees.  There was some minimal swelling around the elbow.  
The diagnosis was possible degenerative arthritis of the 
wrists and right elbow.  X-rays revealed small metallic 
foreign body imbedded in the right wrist, and normal left 
wrist and right elbow.

In September 1997, a VA examination was conducted.  By 
history, the appellant had problems with joint aching and 
numbness, along with loss of strength in the wrists, hands 
and elbows.  He complained of pain, particularly, in the 
right wrist with some numbness of his hands.  He stated that 
he was told that by general medicine that he had tennis 
elbow.  Examination of the musculoskeletal system revealed 
normal elbow flexion and extension, supination and pronation, 
wrist dorsiflexion and palmar flexion, and ulnar and radial 
deviation.  There appeared to be no other joint involvement.  
Neurological examination revealed decreased deep tendon 
reflexes throughout, otherwise no abnormal findings.  The 
diagnosis was reported as follows:  "Unexplained and 
undiagnosed medical illness as a result of service in 
Southwest Asia with manifestations of joint pain, arthralgia, 
paresthesia, ...and loss of strength, but no objective evidence 
of loss of strength or joint deformity."  The examiner 
commented that, while there was positive clinical 
symptomatology for joint pain, aching, numbness, loss of 
strength and instability of both wrists and the right elbow, 
there were no objective abnormal medical findings.  In an 
August 1997 addendum to the examination report, the examiner 
indicated that the x-ray findings for a small metallic 
foreign body imbedded in the right wrist was not the source 
of the appellant's right wrist symptoms and that carpal 
tunnel syndrome would also not explain the symptoms of 
weakness, pain, or loss of strength in the arms.

2.  Analysis

The appellant seeks service connection for a disability 
manifested by arthralgias and numbness of multiple joints.  
We observe that the evidence of record shows complaints of 
musculoskeletal aching and numbness, along with loss of 
strength in the wrists, hands and elbows.  The evidence of 
record shows no complaints or findings for any current 
musculoskeletal disability or other disability.  An 
undiagnosed disability requires objective indications of 
chronic disability, either in the form of objective medical 
evidence perceptible to a physician or other, non-medical 
indicators that are capable of independent verification.  
Objective indicators have not been presented.  Although the 
examiner noted that there were clinical symptoms (i.e., 
subjective complaints) of joint pain, aching, numbness, loss 
of strength and instability of both wrists and the right 
elbow, he further noted that there were no objective abnormal 
medical findings to substantiate the existence of any 
disability of the musculoskeletal or other bodily system.  
Additionally, we observe that some of the appellant's wrist 
complaints are diagnosed as carpal tunnel syndrome.  As a 
diagnosed disorder, the symptoms associated with the 
disability are not amenable to service connection pursuant to 
38 C.F.R. § 3.317.

Therefore, the claim for service connection for a disability 
manifested by aching joint and numbness is not well grounded 
under 38 C.F.R. § 3.317.  We note that the claim is also no 
well grounded on a direct basis as competent medical evidence 
of a current musculoskeletal or other disability has not been 
presented, and because the diagnosis for carpal tunnel 
syndrome has not been related to either of the appellant's 
periods of service.

B.  Memory Loss and Fatigue

Service medical records are negative for complaints or 
findings for memory loss and fatigue.  A report of medical 
history dated December 1992 reflects that the appellant 
checked the boxes on that form showing that he had or has 
loss of memory or amnesia.  The examiner noted that the 
appellant indicated that relatives had told him he had memory 
loss, but he had not noticed any change.  Fatigue was not 
reported.  In June 1993, the appellant filed an original 
claim for service connection.  Memory loss and fatigue were 
not claimed.  He first reported memory difficulties and 
fatigue in an April 1995 statement to the VA, which he 
related to service in Southwest Asia during Operation Desert 
Shield/Storm.

In May 1995, a general VA examination was conducted.  The 
appellant reported short-term memory loss and mild to extreme 
fatigue.  On VA psychiatric examination in May 1995, he again 
reported short-term memory problems since returning from 
Southwest Asia.  In June 1995, VA psychological testing was 
performed.  The results indicated that the appellant had "no 
significant memory problems."

On VA examination in September 1997, the appellant complained 
of memory loss and fatigue.  No testing was performed.  The 
diagnoses included "[u]nexplained and undiagnosed illness as 
a result of service in Southwest Asia with manifestations of 
joint pain, arthralgia, paresthesia, history of weight loss 
and loss of strength, memory loss, fatigue, recurrent 
nightmares, and insomnia."  The examiner stated that "I 
believe that covers his symptoms."  He further stated that 
the symptoms of memory loss and fatigue that were not 
attributable to any known clinical diagnosis and that the 
appellant was awaiting neuropsychiatric examination.

On VA psychiatric examination in September 1997, the 
appellant complained mostly of dreams.  He also complained of 
temper problems and weight loss.  He did not complain of 
memory loss or fatigue.  Mental status examination was 
negative for memory loss and fatigue.

Also, in September 1997, the appellant underwent VA 
psychological evaluation for memory loss.  Based on an 
interview, diagnostic test results, and review of previous 
test results, a memory or concentration disturbance was not 
shown.  The diagnosis was "no evidence to suggest a 
neuropsycholgical disorder or memory disorder at this time."

A VA psychiatric review of the claims folder was performed in 
February 1998.  It was noted that the objective findings of 
record were negative for evidence of memory loss or deficits 
in cognitive function.

Upon review of the evidence of record, the Board finds that 
well grounded claims for service connection for memory loss 
and fatigue have not been presented.  The evidence of record 
fails to disclose the presence of a disability, diagnosed or 
undiagnosed, manifested by either memory loss or fatigue.  
Absent objective indications of chronic disability, either in 
the form of objective medical evidence perceptible to a 
physician or other, non-medical indicators that are capable 
of independent verification, the claims under section 3.317 
(undiagnosed illnesses) are not well grounded.  Similarly, 
absent evidence of any current disability, the claims are not 
well grounded on a direct basis.  See Caluza supra.

C.  Weight Gain and Nausea and Vomiting

Service medical records are negative for weight gain 
problems, or chronic episodes of nausea and vomiting.  At 
separation in June 1991, the appellant weighed 220 pounds.  
On VA examination in May 1995, he weighed 230 pounds, which 
he reported was the most he had weighed all that year.  
Moderate obesity was diagnosed.  On VA examination in 
September 1997, the appellant weighed 228 pounds.  He 
reported that he had weighed as much as 277 pounds and as 
little as 218 pounds in the past.  He stated that he had 
recently lost weight.  The medical evidence of record is 
essentially silent with respect to complaints and findings 
for nausea and vomiting.

Upon review of the evidence of record, the Board finds that 
well grounded claims for service connection for weight gain 
and nausea and vomiting have not been presented.  The 
evidence of record fails to disclose the presence of a 
disability, diagnosed or undiagnosed, manifested by either 
the reported weight gain or nausea and vomiting.  Absent 
objective indications of chronic disability, either in the 
form of objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification, the claims under section 3.317 
(undiagnosed illnesses) are not well grounded.  Similarly, 
absent evidence of any current disability, the claims are not 
well grounded on a direct basis.  See Caluza supra.

****
The Board acknowledges the appellant's belief that he has 
disabilities due to some undiagnosed illness(es).  However, 
as a layman, the appellant is not competent to offer opinions 
on medical causation or diagnosis, and the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992); 
Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

D.  PTSD

1.  Background

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In May 1995, a VA psychiatric examination was conducted.  The 
appellant was diagnosed with mild PTSD.  The specific in-
service stressor cited to support the examiner's diagnosis 
was a single incident relived in dreams of the appellant.  
The appellant reported the following story:  As a platoon 
sergeant in Southwest Asia, he was out one day for about  
18 hours when it was time to rest (crashed out).  He slept 
for about 5 hours, but recalled that he felt a rock-like 
object under his body when he laid down.  He ignored this 
rock-like object until waking the next morning.  He recalled 
trying to remove the rock and discovering that it was part of 
a human skeleton, with the right leg was completely bare of 
muscles and part of the lumbar spinal cord exposed.  After 
this incident, he reportedly "freaked out" and "got sick 
so violently that it last for about forty-eight hours."  He 
denied any other stressful events during his tour of duty.

By a written statement submitted to VARO in July 1997, the 
appellant described the same incident with some greater 
detail.  He wrote that he was sleeping next to his convoy 
truck and became mad at the rock sticking in his back, which 
prompted him to kick the rock and discover it was a "human 
leg, still attached to part of the pelvic bone and spinal 
column."  At this time, the appellant reported a second 
stressful service event from his tour of duty in Southwest 
Asia.  He reported that he drove in convoy through a part of 
Kuwait called Death Valley, where he saw many bodies strewn 
about, some badly burned.  The smell made him ill and he 
allegedly dry-heaved.

On VA psychiatric examination in September 1997, the 
appellant did not relate the specific stressful incidents he 
reportedly experienced in Southwest Asia, but indicated that 
he had dreams about the incidents he experienced in the Gulf 
War.  One dream involved sleeping with body parts and another 
dream involved seeing a burned out car driver, which was 
similar to his in-service experience of seeing burned out 
bodies after a B-52 bombing.  PTSD was diagnosed.

Thereafter, in September 1997, VA psychological testing was 
performed.  All neuropsychological tests were within normal 
limits.  The appellant was described as outgoing and 
friendly, working quickly and without much attention to 
detail.  It was noted that, on previous evaluation of the 
appellant in 1995, he worked slowly and meticulously.  This 
change was described as motivationally based.  The conclusion 
was that the appellant did not have any acquired psychiatric 
(Axis I) disorder.

In February 1998, a VA psychiatrist reviewed the appellant's 
claims folder, including the medical evidence of record.  The 
VA psychiatric report chronicled the appellant's history and 
symptoms related to service in Southwest Asia.  The 
psychiatrist noted that the appellant initially showed only 
"limited type of post traumatic stress type issues from his 
Gulf experience," which was described as mild PTSD.  On re-
evaluation in 1997, the appellant was working and stable.  
PTSD was again diagnosed, but psychological testing was 
negative for any Axis I psychiatric disorder.  The reviewing 
psychiatrist concluded that the appellant had made a 
psychiatric/psychological adjustment and that he was not 
showing any further symptoms of PTSD.  He summarized by 
stating that "[f]rom the above, it appears that the veteran 
has improved in his condition from a very mild symptomatology 
in 1995 to no symptoms elicited in 1997 regarding post 
traumatic stress disorder."

2.  Analysis

The appellant argues that he has PTSD related to service in 
Southwest Asia (Persian Gulf War).  However, having reviewed 
all the evidence in this matter, the Board finds that a well 
grounded claim for PTSD has not been presented.  While the 
record shows that the appellant initially had mild PTSD 
symptoms, the most recent evidence of record shows that these 
symptoms have essentially resolved and that the appellant no 
longer satisfies the medical criteria for a diagnosis of 
PTSD.  Without evidence showing that a disease or disability 
is (currently) present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet.App. 233, 225 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
We note that the appellant as a layperson is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu supra.; Moray supra.  
Moreover, lay assertions of medical causation or medical 
diagnosis cannot constitute evidence to render a claim well 
grounded.  Lathan supra.; Grottveitt supra.; Tirpak supra.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statements of 
the case (August 1996 and June 1998).  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claims for 
service connection.


ORDER

Service connection for a disability manifested by aching 
joints with numbness, including wrists, right elbow, knees 
and ankles, is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by fatigue is 
denied.

Service connection for a disability manifested by weight gain 
is denied.

Service connection for a disability manifested by nausea and 
vomiting is denied.

Service connection for PTSD is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

